DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4 and 19-20 have been amended, and no claim has been cancelled or added. The status of claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US20210045093A1, PCT PRO 62885104 Priority Date Aug 09, 2019) in view of Wu et al (US 20210059004 A1, Aug 18, 2020), and further in view of Loehr et al (US 20170257876 A1).

Regarding claim 1 (Currently Amended), Rao’093 discloses a method of a first device (see, fig. 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0068), the method comprising: 
performing sidelink communication with a first set of destinations (see, inter-group communications between the L-UE and M-UEs, par 0053 and 0055. Noted, member UEs (M-UE) in another group can be equated to a first set of destinations), wherein one or more devices (see, M-UE(s) in another group, par 0053. Noted, each M-UE as one destination), associated with a destination of the first set of destinations (see, M-UE(s) in another group, each M-UE with UE identifier, group with group identifier, par 0053, 0085 and 0091. Noted, each M-UE with UE identifier as one destination); 
receiving a sidelink grant from a network (see, L-UE receives either SL dynamic resource grants based on SR/BSR or SL configured grants based on RRC for use in sidelink transmissions in the UE group, par 0086), wherein the sidelink grant (see, SL dynamic resource grants or SL configured grants, par 0086) is for performing a sidelink transmission at a first timing (see, SL configured grants based on RRC with activation/deactivation for use in sidelink transmissions in the UE group, par 0086, noted: time-frequency resources, par 0086); and 
selecting, from among a second set of destinations (see, M-UEs in the same group for intra-group communications, par 0054), a first destination (see, M-UE of M-UEs in the same group, par 0054) for the sidelink transmission (see, L-UE as scheduler activates the SL configured grants for M-UEs based on communications pattern and priority, schedules transmission or reception in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via scheduling, par 0154. Noted further, indicating dynamic resources to Mode 2 UEs in SCI, therefore multiple SCIs if unicast as SCI to be address to each UE with UE id one by one (par 0136), or indicating dynamic resources to M-UE join the group if scheduling via SR/BSR of UE and thus one by one as SCI configure UE by L-UE with UE identifier (par 0081, 0120, 0173) or in different zone for M-UEs in the group as shown in fig. 18 (multiple SCI in terms of spatial zone). Noted further, gNB selects UE(s) by grant resource (par 0121), therefore L-UE as scheduler selects UE by SCI to allocates resource in the same sense).
Rao’093 discloses all the claim limitations but fails to explicitly teach:
performing sidelink communication with a first set of destinations, wherein one or more devices, associated with a destination of the first set of destinations, monitor at least one of one or more sidelink control channels or one or more sidelink control informations (SCIs) in an active time for sidelink of the destination; 
selecting, from among the first set of destinations, a first destination for the sidelink transmission based on a first priority of a first logical channel of the first destination and an active time for sidelink of the first destination, wherein the first destination is determined to be in the active time for sidelink of the first destination at the first timing. 

However Wu’004 from the same field of endeavor (see,  fig.1, wireless communications system supports DRX operations includes base stations and UEs, par 0058) discloses: performing sidelink communication with a first set of destinations (see, UE communicates with UEs inside group or with another group of multiple groups of UEs, par 0081, 0097. Noted, first set of destinations can be equated to groups of UEs), wherein one or more devices (see, UEs in one group, par 0097), associated with a destination (see, group of UE, par 0097) of the first set of destinations (see, UEs in one or another group, par 0097), monitor at least one of one or more sidelink control channels or one or more sidelink control informations (SCIs) in an active time for sidelink of the destination (see, group of UEs with the group DRX configuration monitor sidelink resource pools during awake period for sidelink communication including control channel transmissions, par 0056, 0097).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wu’004 into the method of Rao’093. The motivation would have been to provide efficient power saving and reliable communications for the wireless communications systems DRX operations (par 0005).
The combination of Rao’093 and Wu’004 discloses all the claim limitations but fails to explicitly teach: selecting, from among the first set of destinations, a first destination for the sidelink transmission based on a first priority of a first logical channel of the first destination and an active time for sidelink of the first destination, wherein the first destination is determined to be in the active time for sidelink of the first destination at the first timing. 

However Loehr’876 from the same field of endeavor (see,  fig.6-7, D2D Discovery and Communication, par 0085) discloses: selecting, from among the first set of destinations (see, a plurality of destination groups, abstract), a first destination (see, sidelink destination group, abstract) for the sidelink transmission based on a first priority of a first logical channel of the first destination (see, a sidelink destination group with a sidelink logical channel having sidelink data available for transmission with the highest logical channel priority, abstract) and an active time (see, flag of sidelink logic channel/destination group is active, par 0419, 0418) for sidelink of the first destination (see, terminal selects a sidelink destination group with a sidelink logical channel having sidelink data available for transmission with the highest logical channel priority among the sidelink logical channels having data available for transmission when the flag of sidelink logic channel/destination group is active, abstract, par 0419, 0418), wherein the first destination is determined to be in the active time (see, flag of the logic channel/ProSe destination group to be active, par 0418-0419) for sidelink of the first destination at the first timing (see, sidelink logical channels or ProSe destination groups can be suspended and again resumed with corresponding flag of the logic channel/ProSe destination group to be suspend and active respectively, par 0418-0419).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Loehr’876 into the method of Rao’093 modified by Wu’004. The motivation would have been to support prioritization mechanism for sidelink channels (par 0255). 

Regarding claim 2 (Currently Amended), Rao’093 modified by Wu’004 discloses the method of claim 1 (see, fig. 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0068), wherein.
The combination of Rao’093 and Wu’004 discloses all the claim limitations but fails to explicitly teach: the selecting the first destination for the sidelink transmission is performed based on a determination that the first priority, of a first logical channel associated with the first destination, is a highest priority among priorities of a set of logical channels having data available for transmission associated with a second set of destinations, wherein each destination of the second set of destinations is determined to have an active time for sidelink containing the first timing.

However Loehr’876 from the same field of endeavor (see,  fig.6-7, D2D Discovery and Communication, par 0085) discloses: the selecting the first destination for the sidelink transmission (see, terminal selects a sidelink destination group for transmission, abstract) is performed based on a determination that the first priority (see, the priority of the sidelink logical channel of the destination group, abstract), of a first logical channel associated with the first destination (see, sidelink logical channel of the destination group, abstract), is a highest priority among priorities of a set of logical channels having data available for transmission (see, sidelink logical channels having data available for transmission, abstract) associated with a second set of destinations (see, terminal selects a sidelink destination group with a sidelink logical channel having sidelink data available for transmission with the highest logical channel priority among the sidelink logical channels having data available for transmission, abstract), wherein each destination of the second set of destinations (see, active ProSe destination groups, par 0418-0419) is determined to have an active time (see, flag of the logic channel/ProSe destination group to be active, par 0418-0419) for sidelink containing the first timing (see, active ProSe destination groups are considered for sidelink transmission according to priority, par 0418-0419. Noted, suspension and resuming initiated by a higher layer based on floor control per configurable floor control period, par 0418, 0446-0447).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Loehr’876 into the method of Rao’093 modified by Wu’004. The motivation would have been to support prioritization mechanism for sidelink channels (par 0255). 

Regarding claim 3 (Currently Amended), Rao’093 discloses the method of claim 2 (see, fig. 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0068), wherein at least one of: 
the second set of destinations is a subset of the first set of destinations (see, UE group splits into groups, therefore second group could be part of first group, par 0078. Noted, second set of destinations can be equated to UEs after splitting, first set of destinations can be equated to UEs before splitting); 
the second set of destinations comprises destinations, of the first set of destinations, that are each determined to have an active time for sidelink containing the first timing; or 
the method comprises identifying the second set of destinations by identifying one or more destinations, of the first set of destinations, that each have an active time for sidelink containing the first timing, wherein the second set of destinations comprises the one or more destinations (note, the examines picks an option to reject).

Regarding claim 4 (Currently Amended), Rao’093 discloses the method of claim 1 (see, fig. 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0068), wherein at least one of: 
during an active time for sidelink of a destination, one or more devices associated with the destination monitor at least one of a sidelink control channel or a SCl; or 
during an inactive time (see, idle/inactive state, par 0127) for sidelink of a destination (see, intra-group communication between UEs of the UE group, par 0054), one or more devices (see, UEs in the UE group, par 0054) associated with the destination do not monitor a sidelink control channel and do not monitor a SCI (see, no SL transmissions beyond a certain activity timer or DRX configured if the M-UE(s) transitions to idle/inactive state (therefore no need to monitor SCI since SL transmission including SCI transmission), par 0098, 0127. Noted, SL transmission including signaling transmissions (SCI) on the CP with sidelink channels, par 0054, 0223).

Regarding claim 5 (Original), Rao’093 discloses the method of claim 1 (see, fig. 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0068), wherein: the sidelink transmission is a new transmission of data (see, L-UE 402 activates SL configured grants for traffic bursts to M-UE, par 0098).
The combination of Rao’093 and Wu’004 discloses all the claim limitations but fails to explicitly teach: the sidelink transmission is a new transmission of a Transport Block (TB).

However Loehr’876 from the same field of endeavor (see,  fig.6-7, D2D Discovery and Communication, par 0085) discloses: the sidelink transmission is a new transmission of a Transport Block (TB) (see, generates new transport block for sidelink transmission, par 0376).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Loehr’876 into the method of Rao’093 modified by Wu’004. The motivation would have been to support prioritization mechanism for sidelink channels (par 0255).

Regarding claim 19 (Currently Amended), Rao’093 discloses a first device (see, fig. 1 and 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0062, 0068), the first device comprising: 
a control circuit (see, fig. 1, CPU and specialized processors with memory as controller in UE, par 0062); 
a processor installed in the control circuit (see, fig. 1,  CPU in UE, par 0062); and 
a memory (see, fig. 1, memory 56, par 0062) installed in the control circuit and operatively coupled to the processor (see, fig. 1, memory 56 coupled to CPU and specialized processors, par 0062), wherein the processor (see, fig. 1,  CPU in UE, par 0062) is configured to execute a program code stored in the memory to perform operations (see, fig. 1, memory 56 for program and data storage for use while executing programs, par 0063), the operations comprising: 
performing sidelink communication with a first set of destinations (see, inter-group communications between the L-UE and M-UEs, par 0053 and 0055. Noted, member UEs (M-UE) in another group can be equated to a first set of destinations), wherein one or more devices (see, M-UE(s) in another group, par 0053. Noted, each M-UE as one destination), associated with a destination of the first set of destinations (see, M-UE(s) in another group, each M-UE with UE identifier, group with group identifier, par 0053, 0085 and 0091. Noted, each M-UE with UE identifier as one destination); 
receiving a sidelink grant from a network (see, L-UE receives either SL dynamic resource grants based on SR/BSR or SL configured grants based on RRC for use in sidelink transmissions in the UE group, par 0086), wherein the sidelink grant (see, SL dynamic resource grants or SL configured grants, par 0086) is for performing a sidelink transmission at a first timing (see, SL configured grants based on RRC with activation/deactivation for use in sidelink transmissions in the UE group, par 0086, noted: time-frequency resources, par 0086); and 
selecting, from among a second set of destinations (see, M-UEs in the same group for intra-group communications, par 0054), a first destination (see, M-UE of M-UEs in the same group, par 0054) for the sidelink transmission (see, L-UE as scheduler activates the SL configured grants for M-UEs based on communications pattern and priority, schedules transmission or reception in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via scheduling, par 0154. Noted further, indicating dynamic resources to Mode 2 UEs in SCI, therefore multiple SCIs if unicast as SCI to be address to each UE with UE id one by one (par 0136), or indicating dynamic resources to M-UE join the group if scheduling via SR/BSR of UE and thus one by one as SCI configure UE by L-UE with UE identifier (par 0081, 0120, 0173) or in different zone for M-UEs in the group as shown in fig. 18 (multiple SCI in terms of spatial zone). Noted further, gNB selects UE(s) by grant resource (par 0121), therefore L-UE as scheduler selects UE by SCI to allocates resource in the same sense).
Rao’093 discloses all the claim limitations but fails to explicitly teach:
performing sidelink communication with a first set of destinations, wherein one or more devices, associated with a destination of the first set of destinations, monitor at least one of one or more sidelink control channels or one or more sidelink control informations (SCIs) in an active time for sidelink of the destination; 
selecting, from among the first set of destinations, a first destination for the sidelink transmission based on a first priority of a first logical channel of the first destination and an active time for sidelink of the first destination, wherein the first destination is determined to be in the active time for sidelink of the first destination at the first timing. 

However Wu’004 from the same field of endeavor (see,  fig.1, wireless communications system supports DRX operations includes base stations and UEs, par 0058) discloses: performing sidelink communication with a first set of destinations (see, UE communicates with UEs inside group or with another group of multiple groups of UEs, par 0081, 0097. Noted, first set of destinations can be equated to groups of UEs), wherein one or more devices (see, UEs in one group, par 0097), associated with a destination (see, group of UE, par 0097) of the first set of destinations (see, UEs in one or another group, par 0097), monitor at least one of one or more sidelink control channels or one or more sidelink control informations (SCIs) in an active time for sidelink of the destination (see, group of UEs with the group DRX configuration monitor sidelink resource pools during awake period for sidelink communication including control channel transmissions, par 0056, 0097).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Wu’004 into the method of Rao’093. The motivation would have been to provide efficient power saving and reliable communications for the wireless communications systems DRX operations (par 0005).
 The combination of Rao’093 and Wu’004 discloses all the claim limitations but fails to explicitly teach: selecting, from among the first set of destinations, a first destination for the sidelink transmission based on a first priority of a first logical channel of the first destination and an active time for sidelink of the first destination, wherein the first destination is determined to be in the active time for sidelink of the first destination at the first timing. 

However Loehr’876 from the same field of endeavor (see,  fig.6-7, D2D Discovery and Communication, par 0085) discloses: selecting, from among the first set of destinations (see, a plurality of destination groups, abstract), a first destination (see, sidelink destination group, abstract) for the sidelink transmission based on a first priority of a first logical channel of the first destination (see, a sidelink destination group with a sidelink logical channel having sidelink data available for transmission with the highest logical channel priority, abstract) and an active time (see, flag of sidelink logic channel/destination group is active, par 0419, 0418) for sidelink of the first destination (see, terminal selects a sidelink destination group with a sidelink logical channel having sidelink data available for transmission with the highest logical channel priority among the sidelink logical channels having data available for transmission when the flag of sidelink logic channel/destination group is active, abstract, par 0419, 0418), wherein the first destination is determined to be in the active time (see, flag of the logic channel/ProSe destination group to be active, par 0418-0419) for sidelink of the first destination at the first timing (see, sidelink logical channels or ProSe destination groups can be suspended and again resumed with corresponding flag of the logic channel/ProSe destination group to be suspend and active respectively, par 0418-0419).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Loehr’876 into the method of Rao’093 modified by Wu’004. The motivation would have been to support prioritization mechanism for sidelink channels (par 0255). 

Regarding claim 20 (Currently Amended), Rao’093 modified by Wu’004 discloses the first device of claim 19 (see, fig. 1 and 2B, Tx UE in multiple UE groups with allocated resources of the same RP for SL transmissions, par 0062, 0068), wherein.
The combination of Rao’093 and Wu’004 discloses all the claim limitations but fails to explicitly teach: the selecting the first destination for the sidelink transmission is performed based on a determination that the first priority, of a first logical channel associated with the first destination, is a highest priority among priorities of a set of logical channels having data available for transmission associated with a second set of destinations, wherein each destination of the second set of destinations is determined to have an active time for sidelink containing the first timing.

However Loehr’876 from the same field of endeavor (see,  fig.6-7, D2D Discovery and Communication, par 0085) discloses: the selecting the first destination for the sidelink transmission (see, terminal selects a sidelink destination group for transmission, abstract) is performed based on a determination that the first priority (see, the priority of the sidelink logical channel of the destination group, abstract), of a first logical channel associated with the first destination (see, sidelink logical channel of the destination group, abstract), is a highest priority among priorities of a set of logical channels having data available for transmission (see, sidelink logical channels having data available for transmission, abstract) associated with a second set of destinations (see, terminal selects a sidelink destination group with a sidelink logical channel having sidelink data available for transmission with the highest logical channel priority among the sidelink logical channels having data available for transmission, abstract), wherein each destination of the second set of destinations (see, active ProSe destination groups, par 0418-0419) is determined to have an active time (see, flag of the logic channel/ProSe destination group to be active, par 0418-0419) for sidelink containing the first timing (see, active ProSe destination groups are considered for sidelink transmission according to priority, par 0418-0419. Noted, suspension and resuming initiated by a higher layer based on floor control per configurable floor control period, par 0418, 0446-0447).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Loehr’876 into the method of Rao’093 modified by Wu’004. The motivation would have been to support prioritization mechanism for sidelink channels (par 0255). 

Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao’093 in view of Jeong et al (WO2018064477A1).

Regarding claim 6 (Original), Rao’093 discloses a method of a first device (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), the method comprising: 
performing sidelink communication with a plurality of devices (see, multiple M-UEs in the group, par 0067) comprising a second device and a third device (see, fig. 2A, L-UE sends SL data and SCI to multiple M-UEs including M-UEs 208 & 210, par 0067), wherein: 
the second device (see, fig. 2A, M-UE 208, par 0067) is associated with a second destination and the third device (see, fig. 2A, M-UE 210, par 0067) is associated with a third destination (see, fig. 2A, M-UEs including M-UE 208 & 210, and each with UE-identifier, par 0067 and 0085. ); 
the second device (see, fig. 2A, M-UE 208, par 0067) discontinuously monitors at least one of a second sidelink control channel or a second sidelink control information (SCI) (see, no SL transmissions beyond a certain activity timer or DRX configured if the M-UE(s) in a group transitions to idle/inactive state (therefore no need to monitor SCI), par 0098, 0127. Noted, SL transmission including both data transmissions on the UP and signaling transmissions on the CP, par 0054. Noted further, indicating dynamic resources to Mode 2 UEs in SCI, therefore multiple SCIs if unicast as SCI to be address to each UE with UE id one by one (par 0136), or indicating dynamic resources to M-UE join the group if scheduling via SR/BSR of UE and thus one by one as SCI configure UE by L-UE with UE identifier (par 0081, 0120, 0173) or in different zone for M-UEs in the group as shown in fig. 18 (multiple SCI in terms of spatial zone) ); and 
the third device (see, fig. 2A, M-UE 210, par 0067) discontinuously monitors at least one of a third sidelink control channel or a SCI (see, no SL transmissions beyond a certain activity timer or DRX configured if the M-UE(s) in a group transitions to idle/inactive state (therefore no need to monitor SCI), par 0098, 0127. Noted, SL transmission including both data transmissions on the UP and signaling transmissions on the CP, par 0054);
receiving a sidelink grant from a network (see, L-UE receives either SL dynamic resource grants based on SR/BSR or SL configured grants based on RRC for use in sidelink transmissions in the UE group, par 0086), wherein: 
the sidelink grant (see, SL dynamic resource grants or SL configured grants, par 0086) is for performing a sidelink transmission at a first timing (see, SL configured grants based on RRC with activation/deactivation for use in sidelink transmissions in the UE group, par 0086); 
the first device (see, fig. 1, L-UE, par 0067) has second sidelink data, associated with the second destination (see, M-UE 208 with UE identifier, par 0067 and 0085), available for transmission (see, fig. 1, L-UE provides SL data and SCI to M-UE 208, par 0067); and 
the first device (see, fig. 1, L-UE, par 0067) has third sidelink data, associated with the third destination (see, M-UE 210 with UE identifier, par 0067 and 0085), available for transmission (see, fig. 1, L-UE provides SL data and SCI to M-UE 210, par 0067); and 
selecting, from among a plurality of destinations (see, fig. 2A, M-UEs including M-UE 208 & 210, and each with UE-identifier, par 0067 and 0085) comprising the second destination and the third destination, a destination for the sidelink transmission based on whether the second device (see, fig. 2A, M-UE 208, par 0067) is determined to be in active time for sidelink at the first timing (see, L-UE as scheduler activates the SL configured grants for M-UEs based on communications pattern and priority, schedules transmission or reception in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via scheduling, par 0154. Noted further, indicating dynamic resources to Mode 2 UEs in SCI, therefore multiple SCIs if unicast as SCI to be address to each UE with UE id one by one (par 0136), or indicating dynamic resources to M-UE join the group if scheduling via SR/BSR of UE and thus one by one as SCI configure UE by L-UE with UE identifier (par 0081, 0120, 0173) or in different zone for M-UEs in the group as shown in fig. 18 (multiple SCI in terms of spatial zone). Noted further, gNB selects UE(s) by grant resource (par 0121), therefore L-UE as scheduler selects UE by SCI to allocates resource in the same sense).
Rao’093 discloses all the claim limitations but fails to explicitly teach:
the third device discontinuously monitors at least one of a third sidelink control channel or a third SCI.

However Jeong’477 from the same field of endeavor (see,  fig.3 and 5,  wireless communication system applying DRX to a sidelink communication, par 0027) discloses: the third device (fig. 5, remote UEs, 0053. Noted, additional remote UEs applies, par 0053) discontinuously (see, DRX, par 0051) monitors at least one of a third sidelink control channel or a third SCI (see, fig. 3 and 5, each second UE (remote UE) monitors during its active time of DRX, each remote UE with separate configuration DRX and therefore could be different, par 0040, 0051, 0053).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Jeong’477 into the method of Rao’093. The motivation would have been to increase battery life of a user equipment (UE) (par 013).


Regarding claim 7 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein: 1090026-US - ASUP151USthe selecting the destination for the sidelink transmission is based on whether the third device (see, M-UE 210 with UE identifier, par 0067 and 0085) is determined to be in active time for sidelink at the first timing (see, L-UE activates the SL configured grants for M-UEs based on communications pattern and priority, schedules transmission or reception in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via RP, par 0154).

Regarding claim 8 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein: the selecting the destination for the sidelink transmission comprises selecting a destination different than the second destination based on a determination that the second device is not in active time for sidelink at the first timing (see, L-UE activates the SL configured grants for M-UEs based on communications pattern and priority, schedules transmission or reception in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via RP, par 0154).

Regarding claim 9 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein: the selecting the destination for the sidelink transmission comprises selecting a destination (see, M-UE during inter-group communication different than the M-UEs within the UE group, par 0054-0055) different than the second destination based on a determination that all devices associated with the second destination (see, all M-UEs in the group with UE Group identifier for groupcast, par 0091, 0127) are not in active time for sidelink at the first timing (see, TX-UE performs inter-group and intra-group communications, and SL transmissions should not performed beyond a certain activity timer if  the M-UEs within the group transitions to idle/inactive state (therefore inter-group communication can be performed with different M-UE than UE within the group), par 0053-0055, 0127).

Regarding claim 10 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein: the selecting the destination for the sidelink transmission is based on a determination that at least one device associated with the destination (see, all M-UEs in the group with UE Group identifier for groupcast, par 0091, 0127) is in active time (see, active time duration, par 0154) for sidelink at the first timing (see, L-UE 402 activates the SL configured grants based on communications pattern and priority within a UE group, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP and CP channels outside an active RP in the scheduling (therefore if there is no M-UE within the group for groupcast is active, should not be scheduled for groupcast reception), par 0059, 0098, 0127, 0154).

Regarding claim 11(Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein at least one of: 
the selecting the destination for the sidelink transmission comprises selecting the second destination based on a determination that the second device (see, fig. 2A, M-UE 208, par 0067) is in active time (see, active time duration, par 0154) for sidelink at the first timing and that a second priority of a second logical channel associated with the second sidelink data is higher than a third priority of a third logical channel associated with the third sidelink data (see, L-UE activates the SL configured grants based on communications pattern and priority for different M-UEs, schedule transmits or receives in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via RP, par 0154); or 
the selecting the destination for the sidelink transmission comprises selecting the second destination based on a determination that all devices associated with the second destination are in active time for sidelink at the first timing and that the second priority of the second logical channel is higher than the third priority of the third logical channel (see, the examiner picks an option to reject).

Regarding claim 12 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein at least one of: 
 the selecting the destination for the sidelink transmission comprises selecting the second destination based on a determination that the third device is not in active time for sidelink at the 1090026-US - ASUP151USfirst timing and the second device is in active time for sidelink at the first timing (see, Rx UE(s) is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via RP, par 0154), regardless of whether a third priority associated with the third sidelink data is higher than a second priority associated with the second sidelink data (see, L-UE activates the SL configured grants for M-UEs based on communications pattern and priority for different M-UEs, schedule transmits or receives in the RPs (resource pool) that are valid within a certain active time duration within the group, par 0054, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) is selected via RP scheduled, par 0154); or 
the selecting the destination for the sidelink transmission comprises selecting the second destination based on a determination that all devices associated with the third destination are not in active time for sidelink at the first timing and that at least one device associated with the second destination is in active time at the first timing, regardless of whether the third priority is higher than the second priority (see, the examiner picks an option to reject).

Regarding claim 13 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), comprising: 
performing the sidelink transmission (see, L-UE 206 sending SL data and SCI to the M-UEs 208, 210, par 0067) at the first timing (see, active time duration being activated, par 0098, 0154) to transmit the second sidelink data to one or more second devices associated with the second destination if the selecting the destination for the sidelink transmission comprises selecting the second destination (see, L-UE activates the SL configured grants for M-UEs based on communications pattern and priority for different M-UEs, schedule transmits or receives in the RPs (resource pool) that are valid within a certain active time duration within the group, L-UE sending SL data and SCI to M-UE, par 0054, 0067, 0098, 0154. Noted, Tx UE shall not transmit and Rx UE is not expected to receive in SL UP & CP channels outside an active RP, therefore RX UE (M-UE) are selected via RP, par 0154); or 
performing the sidelink transmission at the first timing to transmit the third sidelink data to one or more third devices associated with the third destination if the selecting the destination for the sidelink transmission comprises selecting the third destination (see, the examiner picks an option to reject).

Regarding claim 14 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067) wherein: the second device discontinuously monitors at least one of the second sidelink control channel or the second SCI; and the third device discontinuously monitors at least one of the third sidelink control channel or the third SCI (see, Rx UEs (M-UEs) is not expected to receive in SL UP and CP channels (PSSCH, PSCCH) outside an active RP, therefore no need to mornitor SCI as there is no reception of SL communication (only reception and then could monitor), par 0135, 0154. Noted, SL transmission including both data transmissions on the UP or signaling transmissions on the CP, par 0054).
Rao’093 discloses all the claim limitations but fails to explicitly teach: the second device discontinuously monitors at least one of the second sidelink control channel or the second SCI based on a second Radio Resource Control (RRC) configuration of the second device; and the third device discontinuously monitors at least one of the third sidelink control channel or the third SCI based on a third RRC configuration of the third device.

However Jeong’477 from the same field of endeavor (see,  fig.3 and 5,  wireless communication system applying DRX to a sidelink communication, par 0027) discloses:
the second device (see, fig. 5, remote UE 506, par 0052) discontinuously monitors at least one of the second sidelink control channel or the second SCI (see, SCI with scheduling information, par 0042) based on a second Radio Resource Control (RRC) configuration of the second device; and the third device (see, fig. 5, remote UE 508, par 0052) discontinuously monitors at least one of the third sidelink control channel or the third SCI based on a third RRC configuration of the third device (see, remote UEs monitor for SCI with scheduling information in an active state and enter into a sleep state if a scheduling message is not received during the remainder of the DRX cycle, DRX configuration are configured by RRC, par 0013, 0040 and 0042).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Jeong’477 into the method of Rao’093. The motivation would have been to increase battery life of a user equipment (UE) (par 013).

Regarding claim 15 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067) wherein.
Rao’093 discloses all the claim limitations but fails to explicitly teach: the second device discontinuously monitors at least one of the second sidelink control channel or the second SCI based on a second pre-configuration of the second device; and the third device discontinuously monitors at least one of the third sidelink control channel or the third SCI based on a third pre-configuration of the third device.

However Jeong’477 from the same field of endeavor (see,  fig.3 and 5,  wireless communication system applying DRX to a sidelink communication, par 0027) discloses: the second device (see, fig. 5, remote UE 506, par 0052) discontinuously monitors at least one of the second sidelink control channel or the second SCI based on a second pre-configuration (see, default paging cycle configured by system information, par 0048) of the second device; and the third device (see, fig. 5, remote UE 508, par 0052) discontinuously monitors at least one of the third sidelink control channel (see, resources of the remote UE 302 including paging occasions that remote UE receives paging from relay UE using sidelink, par 0037) or the third SCI based on a third pre-configuration of the third device (see, remote UEs using default paging cycle configured by system information to calculate active subframe for sidelink communication, and monitor the sidelink in the subframe to monitor paging, par 0048).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Jeong’477 into the method of Rao’093. The motivation would have been to increase battery life of a user equipment (UE) (par 013).

Regarding claim 16 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067).
Rao’093 discloses all the claim limitations but fails to explicitly teach: wherein at least one of: 1090026-US - ASUP151USwhen the second device is in active time for sidelink, the second device monitors at least one of the second sidelink control channel or the second SCI; or when the third device is in active time for sidelink, the third device monitors at least one of the third sidelink control channel or the third SCI.

However Jeong’477 from the same field of endeavor (see,  fig.3 and 5,  wireless communication system applying DRX to a sidelink communication, par 0027) discloses: wherein at least one of: 1090026-US - ASUP151USwhen the second device is in active time for sidelink, the second device monitors at least one of the second sidelink control channel or the second SCI; or when the third device is in active time for sidelink, the third device monitors at least one of the third sidelink control channel or the third SCI (see, remote UEs monitor for SCI with scheduling information in an active state and enter into a sleep state if a scheduling message is not received during the remainder of the DRX cycle, par 0013 and 0042).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the first device as taught by Jeong’477 into the method of Rao’093. The motivation would have been to increase battery life of a user equipment (UE) (par 013).

Regarding claim 17 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein: 
the second destination is associated with a second destination identity; and 
the third destination is associated with a third destination identity (see, fig. 2A, M-UEs 406  in the UE group 401, each M-UE with a UE identifier, par 0084-0085).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rao’093 in view of Jeong’477 as applied to claim 6 above, and further in view of Loehr’876.

Regarding claim 18 (Original), Rao’093 discloses the method of claim 6 (see, fig. 2A, Tx UE in Vehicle Platooning in V2X with a dedicated resource pool (RP) of allocated resources for sidelink transmissions, par 0067), wherein: the sidelink transmission is a new transmission of data (see, L-UE 402 activates SL configured grants for traffic bursts to M-UE, par 0098).
The combination of Rao’093 and Jeong’477 discloses all the claim limitations but fails to explicitly teach: the sidelink transmission is a new transmission of a Transport Block (TB).

However Loehr’876 from the same field of endeavor (see,  fig.6-7, D2D Discovery and Communication, par 0085) discloses: the sidelink transmission is a new transmission of a Transport Block (TB) (see, generates new transport block for sidelink transmission, par 0376).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Loehr’876 into the method of Rao’093 modified by Jeong’477. The motivation would have been to support prioritization mechanism for sidelink channels (par 0255).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473